Mr. Chief Justice Wallace,
speaking for the Court, said:
This action, as I understand it, is brought upon an implied promise on the part of the county to pay for the services of the plaintiff. Such a promise, however, cannot be implied where it is the duty of the attorney to perform the services when called upon by the Court to do so. It is “ part of the general duty of counsel to render their professional services to persons accused of crime who are destitute of means, upon the appointment of the Court, when not inconsistent with their obligations to others.” This view was announced here some fourteen years since in Rowe v. Tuba County (17 Cal. R. 62), and no change of the rule has been effected by subsequent legislation or judicial decision brought to our notice.
In regard to the claim for moneys expended, counsel have not cited any provision of the statute which would require an attorney to make advances out of his own pocket in procuring affidavits while conducting the defense of a prisoner. He is simply to give his professional services.
Judgment affirmed.